Citation Nr: 1450276	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part, the rating decision denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are related to noise exposure in service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss and tinnitus were incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

The Veteran's hearing meets the threshold criteria for 38 C.F.R. § 3.385, based on the results of his February 2011 VA audiogram.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
85
LEFT
30
20
75
70
80

The average pure tone threshold was 48 in the right ear and 61 in the left ear, and his speech recognition score using the Maryland CNC test was 100 percent in the right ear and 96 percent in the left ear.  Both ears met the threshold criteria of § 3.385.

The Veteran also offered lay statements in support of his claim, from himself and also from his wife and daughter.  The Veteran testified at his hearing that he first noticed he was having hearing problems ten or fifteen years ago.  Also at his hearing, his wife noted that he had trouble distinguishing between letters like S, F, and V, and needed to look at people's mouths to understand what they were saying.  In written lay statements, the Veteran's wife and daughter noted that the Veteran had difficulty hearing speech, especially over the phone or in crowds, and used closed captioning on the television.  They also both indicated that the Veteran did not pursue treatment earlier because they could not afford hearing aids.  The Veteran's daughter indicated that the Veteran had some form of hearing loss "for as long as [she] can remember."  The Board recognizes this lay evidence as credible, and competent insofar as the Veteran and his family are able to perceive changes in his audiological acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore the lay evidence is probative in support of the Veteran's claim.

The Veteran claims that during service, he was exposed to the sounds of machine guns and tank engine noises, with no hearing protection.  The Veteran served as a tank commander.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during service.

Additionally, evidence supports a direct nexus between the Veteran's current disability and his in-service acoustic trauma.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that a medical nexus opinion can provide the link between service and a current disability).  In a December 2011 independent medical examination and opinion submitted by the Veteran, the examining audiologist discussed the Veteran's past military service, including noise exposure.  He also opined that while the Veteran did report occupational noise exposure after service, he used foam earplugs and muffs as hearing protection.  The audiologist's opinion indicated that the examiner spoke to the Veteran about his subjective symptoms and performed an audiological assessment, including an examination of the ear which revealed scarring on both the Veteran's tympanic membranes.  The audiologist also included the Veteran's examination records.  In the "remarks" section of the audiologist's examination records, the examiner wrote "military - noise induced h[earing] l[oss]".  The records also contained graphical audiograms which indicated that the Veteran suffered from hearing loss, but these audiograms do not need to be analyzed because the Veteran's disability picture from the VA examination meets the requirement for a current disability.

A February 2011 VA opinion determined that the Veteran's hearing loss was less likely than not caused by service.  This VA opinion is inadequate, as the examiner bases his opinion solely on the Veteran's entrance and exit examinations in service.  Because the VA opinion is inadequate, it is not probative.

Based on the statements of the independent audiologist, who indicated that the Veteran's military service induced his hearing loss, the Board finds that the nexus element is met, and service connection for bilateral hearing loss is granted.

Tinnitus

Tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Board finds the Veteran's statements about the present existence of tinnitus to be competent and credible.  Additionally, there is medical evidence on file which notes that the Veteran has "ringing of the ears,"  to include both the Veteran's February 2011 VA examination and private December 2011 examination. The remaining question is whether the Veteran's current tinnitus is related to service. 

The Board finds that the February 2011 VA examination regarding tinnitus was inadequate, because the examiner did not address the Veteran's lay statements, based his opinion solely on the Veteran's entrance and exit examinations from service, and did not speak at all to onset after the Veteran's service dates.  

The Veteran's December 2011 examination noted that the Veteran had constant ringing of the ear and it was noted that his drums had some scarring. As to the source of tinnitus, the examiner indicated in his report that the Veteran had noise exposure both during service and after service.   

The Board finds that, at the least, reasonable doubt exists as to the question of the source of the Veteran's tinnitus. When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus as likely as not had its onset during his active military service. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. Therefore, service connection for tinnitus is warranted.

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


